Title: From John Adams to the President of Congress, 16 January 1782
From: Adams, John
To: Hanson, John,President of Congress


Amsterdam, 16 January 1782.
RC (PCC, No. 84, III, f. 462–465). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:114–116. In this letter JA included English translations of two items that appeared in Dutch newspapers, including the Gazette de Leyde of 8 and 11 January. The first was the representation made on 31 Aug. by the Swedish minister at London, in company with the representatives of Denmark and Russia, to jointly mediate the Anglo-Dutch war so as to avoid further belligerent depredations on neutral trade. See also JA’s letters to the president of Congress of 6 Aug., 1st letter, calendared (vol. 11:440), and 13 Dec. 1781, calendared above. The second item concerned the British attempt to stop and search a convoy protected by the Swedish frigate Jeramis. The Swedish government rejected Britain’s claim that it had the right to search, even under the provisions of the armed neutrality. Sweden argued that such a right existed only for vessels not under convoy, in all other cases the sovereign flag served to guarantee the nature of the cargo and its ownership. A dispatch dated 14 Dec. at St. Petersburg reported that the Russian government approved the Swedish position and ordered its ministers at the belligerent courts to take like action in similar situations without waiting for specific orders to do so.
